483 S.E.2d 156 (1997)
STATE of North Carolina
v.
Mary Clara ADAMS.
No. 293PA96.
Supreme Court of North Carolina.
April 11, 1997.
*157 Michael F. Easley, Attorney General by Jane R. Garvey, Assistant Attorney General, for State-appellant.
Malcolm Ray Hunter, Jr., Appellate Defender, Durham, and Gordon Widenhouse, Raleigh, for defendant-appellee.
WEBB, Justice.
The issue in this case is whether the initiation of a civil juvenile petition for abuse and neglect is the equivalent of the initiation of formal, adversarial proceedings for purposes of the invocation of the Sixth Amendment right to the assistance of counsel. The superior court did not deal with the defendant's contentions under the Fifth Amendment or under the state Constitution, and neither party discusses them in the briefs. We shall deal in this case only with the defendant's right to counsel under the Sixth Amendment to the Constitution of the United States.
In Kirby v. Illinois, 406 U.S. 682, 92 S. Ct. 1877, 32 L. Ed. 2d 411 (1972), the United States Supreme Court held that a defendant's Sixth Amendment right to counsel attaches only at the time adversary judicial proceedings have been initiated against him or her whether by way of formal charge, preliminary hearing, indictment, information, or arraignment. The Court said:
The initiation of judicial criminal proceedings is far from a mere formalism. It is the starting point of our whole system of adversary criminal justice. For it is only then that the government has committed itself to prosecute, and only then that the adverse positions of government and defendant have solidified. It is then that a defendant finds himself faced with the prosecutorial forces of organized society, and immersed in the intricacies of substantive and procedural criminal law. It is this point, therefore, that marks the commencement of the "criminal prosecutions" to which alone the explicit guarantees of the Sixth Amendment are applicable.
Id. at 689-90, 92 S. Ct. at 1882, 32 L.Ed.2d at 417-18.
The superior court held that the filing of a petition alleging abuse and neglect triggered the defendant's Sixth Amendment right to an attorney, which required the statement she made to the officers on 5 March 1993 to be suppressed. The Court of Appeals affirmed. We disagree.
As we read Kirby, it is only when criminal proceedings have been instituted against a defendant that a Sixth Amendment right to an attorney attaches. The Supreme Court also said that it is only then that the government has committed itself to prosecute, and it is only then that the adverse positions of the government and the defendant have solidified.
When the DSS filed the petition alleging abuse and neglect, the State was not committed to prosecute the defendant. The filing of a petition alleging abuse and neglect commences a civil proceeding. By its terms, the Sixth Amendment applies only to criminal cases. We cannot say, as did the Court of Appeals, that the civil and criminal proceedings are so intertwined that the commencement of a civil proceeding triggers the protection involved in a criminal case. We are bound to hold, pursuant to Kirby, that the defendant's Sixth Amendment right to an attorney did not attach at that time.
We also conclude that the defendant's statutory right to counsel was not violated. In re Maynard, 116 N.C.App. 616, 448 S.E.2d 871 (1994), disc. rev. denied, 339 N.C. 613, 454 S.E.2d 254 (1995), upon which the Court of Appeals relied, is not helpful to the defendant. *158 That case dealt with a person's right to have her attorney, who was appointed pursuant to N.C.G.S. § 7A-587 to represent her in an abuse and neglect proceeding, present when representatives of the DSS discussed with her the relinquishment of her child for adoption. It did not deal with a criminal action.
For the reasons stated in this opinion, we reverse and remand to the Court of Appeals for remand to the Superior Court, Cumberland County, which may determine the defendant's claims pursuant to the Fifth Amendment to the Constitution of the United States and pursuant to the North Carolina Constitution.
REVERSED AND REMANDED.